Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shizuku (US 20160329577).  Regarding claim 1, the reference is directed to a terminal plate (160E, 160F) that is arranged to face a unit fuel cell (100) including a power generating area (center of stack) with an electrolyte membrane and a manifold forming area (edges of stack) (Fig. 1, [0022]).  The terminal plate comprises a core plate (181, 182) that includes a first opening portion (181h,182h) at a position corresponding to the manifold (Fig. 3).  The terminal plate further comprises a cover plate (183) that includes a second opening portion (183h) at a position corresponding to the manifold, the cover plate being arranged on a surface on a side of the unit fuel cell of the core plate (Fig. 3) (“side of the unit fuel cell” can be interpreted as a lateral side of the unit fuel cell; “x” direction in Fig. 1).  A resin sheet (184) is interposed between the core plate and the cover plate (see annotated Fig. 3 below) including a third opening portion (166IN) at a positon corresponding to the manifold and is arranged at a position facing the manifold area (Fig. 3, . 
Thus, the instant claims are anticipated.


[AltContent: connector][AltContent: textbox (Resin sheet 184 is located between core 181 and cover 183 along the black line)]
    PNG
    media_image1.png
    386
    528
    media_image1.png
    Greyscale

[AltContent: textbox (Spacer (pin) 185 is located between core 181 and cover 183 along the black line)][AltContent: connector]
    PNG
    media_image2.png
    342
    545
    media_image2.png
    Greyscale


Note:  to overcome this rejection, Applicant may wish to recite that the first and second plates are “coplanar” or equivalent.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shizuku.
	The reference is applied to claims 1-3 and 5 for the reasons stated above.  Regarding claim 4, the first plate can be made of Cu or Al ([0033]).   However, the reference does not expressly teach that the spacer and the first metal plate are made of the same metal material as recited in claim 4. 
	However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because the spacer (pin) is disclosed by the reference as performing a fastening function between 181 and 183.  It would be obvious to make the pin out of an inexpensive and readily available conductive material so as to not compromise the electrical conductivity of the terminal plate in any way.  In particular, it would be obvious to make the spacer out of copper or aluminum; that is, the same material as the first plate 181, because these metals are readily available and inexpensive.  Accordingly, claim 4 would be rendered obvious. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Brady et al (US 6793544), discloses a terminal plate having a conductive and a non-conductive region; and JP 2018-163752 (contains a disclosure similar to Shizuku above).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 21, 2021